DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Allowable Subject Matter
Claims 43-62 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 43 recites “determine an area of the first image and second image to enable for inter-view prediction” based on imager parameters and “enable inter-view prediction for the determined areas”.  In light of the specification, to “enable” an area for inter-view prediction is taken to require that inter-view prediction is only to be performed on the determined area.  While the claim scope does not limit what this “area” is, the area for which inter-view prediction is enabled must be determined based on the claimed imaging characteristics.  This is described throughout Applicant’s specification, especially in the description of Fig. 4.  The claim term “enable” is key in this interpretation, and differentiates this feature from standard inter-view prediction algorithm.  The examiner submits that 
The closest prior art includes Onno, US 20080095231, which discloses enabling a determination of similarity between adjacent view images in overlapping regions, as determined by various camera parameters, in to determine view order in an inter-view prediction process (see [0075]-[0079] and [0081]-[0087]).  Onno does not disclose that areas in first and second images are determined to “enable for inter-view prediction” based on the camera parameters, and enabling inter-view prediction for the determined areas of each of the first image and the second image, as required by claims 43, 59, and 62.  
Close prior art also includes the Tian reference that was relied upon in previous rejections, which likewise does not disclose the above-described features.  Tian discloses determining sub-pixel regions for inter-view prediction (see the rejection of claim 43 in the previous final Office action) but does not disclose that areas in the first and second image are determined to enable for inter-view prediction, and enabling inter-view prediction for the determined areas of each of the first image and the second image.
Coffman, US 20140198976, discloses limiting a search space based on camera parameters in an inter-view prediction process (see [0029]-[0031] and [0041]-[0046]).  Coffman does not disclose determining areas of images to enable for inter-view prediction based on camera parameters, as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423